UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6040


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GIRAUD HOPE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:11-cr-00002-MOC-1; 3:15-cv-00408-MOC)


Submitted:   May 18, 2016                  Decided:   May 23, 2016


Before SHEDD, DIAZ, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Giraud Hope, Appellant Pro Se.     Kelli Hamby Ferry, Assistant
United States Attorney, Charlotte, North Carolina; Amy Elizabeth
Ray,   Asheville,  North   Carolina,  Assistant   United  States
Attorney, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Giraud     Hope         seeks    to    appeal          the    district          court’s       order

dismissing as untimely his 28 U.S.C. § 2255 (2012) motion.                                            The

order is not appealable unless a circuit justice or judge issues

a   certificate          of     appealability.                28        U.S.C.       § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                         When the district court denies

relief    on    the      merits,      a     prisoner         satisfies          this    standard      by

demonstrating            that    reasonable            jurists          would        find    that     the

district       court’s        assessment       of       the    constitutional               claims    is

debatable      or     wrong.          Slack    v.       McDaniel,             529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,        and       that       the    motion          states    a    debatable

claim of the denial of a constitutional right.                                       Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Hope has not made the requisite showing.                                Accordingly, we deny a

certificate         of     appealability           and        dismiss          the     appeal.         We

dispense       with       oral    argument          because             the    facts        and     legal

contentions      are       adequately        presented             in    the     materials        before

this court and argument would not aid the decisional process.

                                                                                             DISMISSED
                                                   2